DETAILED ACTION
This communication is in response to the Applicant Arguments/Remarks dated 7/1/2021. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered. Regarding the argument on page 10 that Gropper fails to describe:  “wherein the information entry comprises an imported medical image and the input modifies the imported medical image to include one or more annotations added to the imported medical image, the information entry to be stored in a records database in a format of the first information system or a format of the second information system without reformatting the information entry, wherein the format of the first information system and the format of the second information are different”, please see the new combination of references cited below. The newly cited reference: Hernandez teaches at para. 11: because different field devices may use different configuration and/or response data structures, different field devices may use different configuration and/or response data structures, device replacement records may be stored opaquely in their native format.
Ueda was applied to teach an imported medical image and the input modifies the imported medical image to include one or more annotations added to the imported medical image at para. 129: editing processing such as adding annotation, etc. to the medical information data (here, medical image data) displayed in the medical information display field; para. 154: new medical information data can be imported from the PACS 3A and transmitted as the reply. The new medical information data includes, for example, image data and sample examination data showing a result,... As types of medical information data, data in various file formats can be attached such as DICOM image data, general purpose still image data and moving image data (JPEG, BMP, AVI, MPEG, etc.). In addition, Gropper teaches at para. 189: the repository may also delete any temporary transaction parameters and/or information related to the document that is not necessary for subsequent tracking and/or retrieval. Thus, temporary file(s) that are deleted and can no longer retrieve is equivalent to deleting a link/path to said records/files.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gropper (US 20070192140) in view of Ueda (US 20130111353) and further in view of Bormann et al. (US 20050071194) and Hernandez (US 20110313547).
As per claims 1, 10, 14, Gropper teaches
present information for a patient from different information systems at a local system, the system comprising: a session handler to initiate communication with a first information system and a second information system in response to initiation of a user session (para. 116, 165, 184: the healthcare information system provides ... compatibility with cross-enterprise federated or shared repositories and diverse standards-based federated or shared secondary registries); 
a record manager to generate a temporary local record in the local system in response to a message from the session handler indicating the initiation of the user session at the local system (para. 88: the Local Database and File System  provides temporary storage of imaging studies and items such as pending orders that might be the subject of a transfer; para 93: create and update a user or institution profile in the local database and file system; para. 116: when asymmetric encryption is used, , 
the local record to be dynamically generated to include information from the first information system and the second information system organized as a unified record, separate from the first information system and the second information system, for review and modification in the user session via the local system (para. 97: allows information in separate healthcare applications to be unified so that each individual application is referring to the same patient, encounter or user; para. 141-143: connection using LAN, transferring of health information e.g., radiology image data may be transferred speculatively between institutions; para. 265-266: the federation process may be based on the federated single sign on process that enables a service provider e.g. the hospital, to interact with an identity provider, e.g., a registry, to enable access to a service, e.g., indexing and access to remote healthcare information documents ... the liberty alliance federation may include an association between the hospital and a regional registry or other hospitals; para. 358: a standardized medical summary record);
a data importer to import first patient information from the first information system and second patient information from the second information system to the local record as information entries to provide the local record at the local system for the user session by combining the first patient information and the second patient information for review and modification during the user session via the local system (para. 88: import and export 11 is used to populate and update a Local Database and file system of image studies ... local database data would be provided via the network via other devices or network storage devices; para. 172: collect patient information e.g., an MRI scan; para. 292, 300: updates a CCR with the patients account information retrieved in the patient account information and the Doctor or Doctor's secondary registry as part of the test Order or was based on a separate doctor - lab workflow connection.) 
evaluating whether an input received at the local system for the local record modified an information entry in the local record by comparing an original value of the information entry to a current value of the information entry, the original value determined when the information entry is imported to the local record from the corresponding first information system of second Information system (para. 180: dGUID is a cryptographic f1asf1, MAC, and/or cf1ecksum of the document, may include a truncated portion of the hash and/or checksum…, Thus, dGUID comprises a value that shows the original state of tile imported record. The dGUID value changed is equivalent to at least an "information entry" or field value in the record changed; para. 187: the repository compare its calculated dGUID with the dGUID received from the client information system to confirm that the document has not been modified. Alternatively, the dGUID may flow from the repository to the client/imported and the client can calculate the dGUID locally as a check of document integrity; para. 324);
Gropper teaches at para. 88: import and export is used to populate and update a local database and file system of imaging studies; figs. 12-13; para. 118: an order is 
Gropper does not explicitly disclose wherein the information entry comprises an imported medical image and the input modifies the imported medical image to include one or more annotations added to the imported medical image.
Ueda teaches
wherein the information entry comprises an imported medical image and the input modifies the imported medical image to include one or more annotations added to the imported medical image (para. 129: editing processing such as adding annotation, etc. to the medical information data (here, medical image data) displayed in the medical information display field; para. 154: new medical information data can be imported from the PACS 3A and transmitted as the reply. The new medical information data includes, for example, image data and sample examination data showing a result,... As types of medical information data, data in various file formats can be attached such as DICOM image data, general purpose still image data and moving image data (JPEG, BMP, AVI, MPEG, etc.); para. 165: when the edited medical information data is imported (stored) in the PACS 3B, the user can select the importing method between (1) import the edited image as a separate image from the original image (separate storing) or (2) import the edited final image and overwrite the original image (overwrite storing).); by writing over the local record (pars. 31, 165-175: when the importing method is overwrite, the file of the edited medical information data is read out from the storage unit 13, the file name is changed to the file name of the medical information data before editing and the file is transmitted to the specified IP address). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gropper and Ueda in order to allow medical  images from different systems can be imported, analyze, and annotate with further information for better diagnosis and provide users with more completed information.
Gropper and Ueda do not disclose when the current value is different than the original value associated with the information entry in the local record, flagging the information entry as modified. 
Bormann et al. discloses
a modification monitor to: evaluate whether an input received at the local system for the local record modified an information entry in the local record by comparing an original value of the information entry to a current value of the information entry, the original value determined when the information entry is imported to the local record from the corresponding first information system or second information system; flag an information entry in the local record as modified when the current value is different than the original value associated with the information entry (para. 92-94: compares the records and sends any new information for that patient record at the home deployment to the remote deployment, keeps track of the most current data for that patient records; para. 98: compare the same patient record across deployments, both the patient record itself and its individual groups and events are marked with generation levels when they're modified ... thus, flagging the group as requiring synchronization; para. 105-108: a flag indicates that home has newer generation than remote. "received" means the current entry/record/field at the local/home location. "original" is the last known stored/imported record of the patient);ATTORNEY DOCKET: 272 134-2 
unflag the information entry as modified when (1) the current value is the same as the original value and (2) the information entry is flagged as modified (fig. 16; para. 182-186: clearing the flags are the step after synchronization/updating records between systems. Thus, the modified flag is cleared/unflagged as data between systems are the same/synchronized).
and a system updater to, upon receipt of a termination instruction: review the local record to process the information entry in the local record; and when the information entry is flagged as modified, (1) identify a source information system associated with the information entry as one of the first information system or the second information system and (2) update an information entry at the source information system based on the information entry flagged as modified in the local record (para. 167-173: updating patient records across deployments including: capturing changes ... , starting and stopping subscriptions. It is desirable to share changes right away to ensure quality patient care; para. 99-103.)
wherein, upon completion of the review of the local record and the update of the source information system in the user session, the record manager is to delete the local record from the local system by deleting a link to the local record in the records database and the session handler is to disconnect the user session from the first information system and the second information system, wherein at least one of the session handler, the record manager, the data importer, and the modification monitor is implemented by a processor flag is cleared/un-flagged as data between systems are the same/synchronized (para. 29, 52-53, 85-88: the user may perform actions that trigger the deployment to unsubscribe to the patient record and stop receiving updates published by the home deployment. Such actions are closing an outpatient encounter/discharging a patient. An unsubscribe message is sent to the notification broker to remove the remote deployment from the recipients list for the patient's updates; para. 173-174, 182-186: clearing the flags is the step after synchronization/updating records between systems. Thus, the modified flag is cleared/un-flagged as data between systems are the same/synchronized. Therefore, when a user closes a patient record which is the same copy as in another system or no changed flag existed, inherently the copy is closed down and deleted because it is no longer needed; para. 189: the repository may also delete any temporary transaction parameters and/or information related to the document that is not necessary for subsequent tracking and/or retrieval. Thus, temporary file(s) that are deleted and can no longer retrieve is equivalent to deleting a link/path to said records/files; para. 210-211: groups of data contained within a patient record received by a deployment are compared to all existing information for that patient to determine if any of the incoming information is older than the existing information. This comparison prevents older information from overwriting newer information). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gropper, Ueda and Bormann et al. in order to allow users' information in different systems be synchronized and updated and unnecessary information be deleted for better maintenance of the computer systems - see also Gropper, para. 116: discard duplicate series or copies at any time… When asymmetric encryption is used, techniques such as enveloping (i.e., public key encrypts a session key and session key is used to encrypt message part) may be used to improve performance; para. 189: delete any temporary transaction parameters and/or information related to the document that is not necessary for subsequent tracking and retrieval.)
	Gropper, Ueda and Bormann et al. do not explicitly teach the information entry to be stored in a records database in a format of the first information system or a format of the second information system without reformatting the information entry, wherein the format of the first information system and the format of the second information system are different.
	Hernandez teaches 
the information entry to be stored in a records database in a format of the first information system or a format of the second information system without reformatting the information entry, wherein the format of the first information system and the format of the second information system are different (para. 11: because different field devices may use different configuration and/or response data structures, device replacement records may be stored opaquely in their native format. In other words, the configuration information may be stored without modification, translation and/or interpretation, thus, obviating any need for the process controller to understand and/or be able to interpret the configuration information. When a replacement field device is connected to and/or detected by the process controller, automatic configuration of the replacement field device may be initiated without consulting the configuration subsystem(s); para. 20: because different field devices may use different configuration and/or response data structures, device replacement records may be stored opaquely in their native format). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gropper, Ueda, Bormann and Hernandez et al. in order to allow users' information in different systems be utilized and manipulated without translation or interpretation between subsystems which provide an advantage in terms of maintenance of related computer systems/devices.

As per claims 2, 15, Gropper teaches
wherein the data importer is to import the first patient information and the second patient information to the local record unchanged (para. 88: import is used to populate and update a Local Database and file system; para. 110: data may be stored at the central facility, central enterprise. Data may be routed to some institutions. The routing may be push or pull; para. 144, 266: the physician clicks on the particular tracking number link associated with the desired CCR to view the CCR and then import the CCR and/or send the CCR to another repository. Thus, the imported CCR is not changed.) 

As per claims 3-4, 11, 17, Gropper teaches
wherein the session handler is to: authenticate a clinical user during a user session (para. 65: authenticate patients and/or other parties.); and associate a permission level with the clinical user (para. 337: patients and their document sources can assign a privacy level to their documents) wherein the record manager is to facilitate presentation of the first patient information and the second patient information based on the associated permission level (para. 167: patient may wish to restrict the amount of disclosed information to only, for example, information related to a referral), wherein the record manager is to prevent importing first patient information and second patient information comprising medical images (para. 114: rights management is one technique, encryption and routing of data to only appropriate destination routers, specification of requirements to route to destination address; para. 171: limit access to a patient's healthcare information to patients and their authorized healthcare providers, limit access based on patient authorization and legal restrictions; para. 330.)  Bormann also teaches at para. 265: only users with the proper security permission are allowed to view the patient messages etc. Thus, users may not have access rights based on access rights or users’ permissions.

As per claims 8, 16, Gropper teaches
a query manager to utilize a patient identifier to identify a first query key that is associated with the first information system to import the first patient information and to identify a second query key that is associated with the second information system to import the second patient information (para. 77, 100-102, 153-156: a legacy patient ID is associated with a patient for handling patient healthcare information in legacy repositories ... The user registry ID, e.g., MedCommons Account ID which may be bound and/or associated with the patient legacy ID to facilitate CCR sharing among multiple legacy systems or affinity domains to access healthcare information; para. 176: the query may include at least one of a user registry ID and a legacy patient ID. In response to the query, the registry contacts the XDS repository of the central facility.)  

As per claim 9, Gropper teaches
wherein the first information system is to be connected to the local system via a local network and the second information system is to be connected to the local system via an external network (para. 141-143: connection using LAN, transferring of health information e.g., radiology image data may be transferred speculatively between institutions; para. 265-266: the federation process may be based on the federated single sign on process that enables a service provider e.g. the hospital, to interact with an identity provider, e.g., a registry, to enable access to a service, e.g., indexing and access to remote healthcare information documents ... the liberty alliance federation may include an association between the hospital and a regional registry or other hospitals; para. 269: communicate remotely via a data communications network such as Internet.)

Claims 5-6, 12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gropper (US 20070192140) in view of Ueda (US 20130111353) and further in view of Bormann et al. (US 20050071194), Hernandez (US 20110313547) and Brem (US 20060116904).
As per claims 5, 12, 18, Gropper, Ueda, Bormann and Hernandez do not disclose mask a portion of the first patient information.
Brem discloses
wherein the record manager is to mask a portion of the first patient information (para. 9: patient identifier information can be masked while still enabling review of large but detailed data sets; para. 53: mask the SSN.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gropper, Ueda, Bormann, Hernandez and Brem in order to protect user private information.

As per claims 6, 19, Gropper teaches
an interface to obtain user input at the local system (para. 149: users submit their information).
Gropper, Ueda, Bormann and Hernandez do not disclose wherein the user input is a hover action over the masked portion of the first patient information; determining whether the permission level associated with the clinical user permits unmasking the masked portion of the first, patient information; based on the determination, unmasking the masked portion of the first patient information.
Brem discloses
wherein the user input is a hover action over the masked portion of the first patient information; the record manager to determine whether the permission level associated with the clinical user permits unmasking the masked portion of the first patient information, and the record manager to, based on the determination, unmask the masked portion of the first patient information (para. 96: clicking on or hovering over current chemistry values could be linked to retrieval of a window; para. 40: all data is accessible to authorized care provider. Thus, users' information is accessible/unmasked to the authorized care provider.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gropper, Ueda, Bormann, Hernandez and Brem in order to protect user private information and to display said information to the authorized care providers.

Claims 7, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gropper (US 20070192140) in view of Ueda (US 20130111353) and further in view of Bormann et al. (US 20050071194), Hernandez (US 20110313547) and Bellotti (US 7124167).
As per claims 7, 13, 20, Gropper, Ueda, Bormann and Hernandez do not disclose said limitations.
Bellotti et al. discloses
wherein the termination instruction includes initiation of a user logout process (col. 10, line 64 to col. 11, line 37: when the user/recipient of messages logs out of the system, all messages are deleted from the permanent/temporary memory of the individual terminals and remain on the server for later retrieval and/or deletion; col. 14:1-35.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gropper, Ueda, Bormann, Hernandez and Bellotti et al. in order to better maintenance of the computer systems by allowing unnecessary information be deleted when the users no longer need said information/data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jagtap (US 9754303) teaches at col. 22:35-57; col. 32:13-22; col. 42:28-55: the same CITS/cloud IT service Console may be utilized by different reference implementation architectures and, if required, the aggregated set of common capabilities may be modified for different types of CITS delivery solutions without modifying the other components of the CITS Console; col. 52:38-53; col. 69:15-28: the disclosed CITS Console and CITS Containers are configured to operate together to provide a hybrid cloud solution with one or more cloud IT services or service offerings. The resulting CITS delivery solution is flexible and modularly expandable by the addition or removal of different CITS Containers to the CITS Console. Safdi et al. (US 20100036676) teaches at para. 173: image mappings, image annotation; para. 227: the user may import the image; para. 229: the user may annotate the captured image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        11/8/2021




/ALEX GOFMAN/Primary Examiner, Art Unit 2163